 



EXHIBIT 10.13

 



SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is dated November 15, 2013 (this “Agreement”), among
Axion International Holdings, Inc., a Colorado corporation (“Parent”), AXION
INTERNATIONAL, INC., a Delaware corporation and a wholly-owned subsidiary of
Parent (“AXI”), and Axion Recycled Plastics Incorporated, an Ohio corporation
and a wholly-owned subsidiary of AXI (together with Parent and AXI, each a
“Pledgor” and collectively, the “Pledgors”), and the secured parties identified
on the signature page hereto (individually and collectively, the “Secured
Party”).

 

WHEREAS, the Secured Party, as lenders, have made available to the Pledgors a
loan facility under which the Secured Party will lend up to $2,500,000 to the
Pledgors, on a revolving basis, including providing letter of credit support to
the Pledgors of up to $500,000, pursuant to the Revolving Credit and Letter of
Credit Support Agreement dated of even date herewith (the “Credit Agreement”);
and

 

WHEREAS, in order to secure the Pledgor’s obligations under the Credit
Agreement, the Pledgors have agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Pledgors, the Pledgors hereby agree with the Secured Party
as follows:

 

Section 1. Definitions.

 

(a) For the purposes of this Agreement:

 

“Accounts” means all “accounts” (as defined in the UCC) now owned or hereafter
acquired by any Pledgor or in which any Pledgor has or acquires any rights.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders,
rulings and decrees of all courts and arbitrators.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in Maryland are authorized or required by law to close.

 

“Collateral” means all Accounts and Inventory, together with (a) all books,
records, ledger cards and other property pertaining to any of the foregoing; and
(b) all products and proceeds of any of the foregoing, and all insurance
proceeds related to any of the foregoing, including, without limitation, any
claims against third parties for loss or damage to or destruction of any or all
of the foregoing and any cash, negotiable instruments and other instruments of
money, chattel paper, security agreements or other documents.

 

“Credit Documents” has the meaning set forth in the Credit Agreement.

 

“Event of Default” means (a) a breach by a Pledgor of any of its representations
or warranties contained herein; (b) a breach by a Pledgor of any of its
covenants or agreements contained herein, which breach is not cured within
thirty (30) days after such Pledgor’s receipt of written notice of such breach;
or (c) an Event of Default occurs under the Credit Agreement or any of the other
Credit Documents, which Event of Default has not been cured within the time
period set forth therein.

 



1

 

 

“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Pledgor or in which any Pledgor has or acquires any
rights.

 

“Lien” means, with respect to any asset, any security interest, mortgage,
pledge, assignment, lien or other encumbrance of any kind.

 

“Notes” means Parent’s 8% convertible promissory notes issued pursuant to the
Note Purchase Agreement dated as of August 24, 2012, among Parent and the
investors identified on the signature page thereto, as the same may be amended
from time to time.

 

“Obligations” means, individually and collectively:

 

(i) all obligations of either of the Pledgors owing to the Secured Party under
or with respect to the Credit Agreement or the other Credit Documents; and

 

(ii) all renewals, substitutions, modifications, extensions and supplements to
any of the foregoing.

 

“Permitted Liens” means:

 

(i) Liens securing taxes, assessments and other governmental charges or levies
not yet due and payable or the claims of, or obligations owing to, materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business but not yet due and payable;

 

(ii) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar legislation;

 

(iii) non-monetary Liens which in the sole judgment of the Secured Party do not
materially detract from the value of the Collateral;

 

(iv) Liens in favor of the Secured Party;

 

(v) Liens securing the Notes and Liens securing Parent’s secured promissory
notes which were issued in contemplation of exchanging such secured promissory
notes for the Notes;

 

(vi) purchase money security interests; and

 

(vii) Liens securing Senior Secured Indebtedness (as such term is defined in the
Notes).

 



2

 

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Required Lenders” has the meaning set forth in the Credit Agreement.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of Maryland; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Liens in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than Maryland, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection.

 

(b) Unless otherwise set forth herein to the contrary, all terms not otherwise
defined herein and which are defined in the UCC are used herein with the
meanings ascribed to them in the UCC. However, if a term is defined in Article 9
of the UCC differently than in another Article of the UCC, the term has the
meaning specified in Article 9 of the UCC.

 

Section 2. Grant of Security. To secure the prompt and complete payment,
observance and performance when due (whether at stated maturity, by acceleration
or otherwise) of all of the Obligations, each of the Pledgors hereby
collaterally assigns and pledges to the Secured Party, and grants to the Secured
Party a security interest and Lien in and to, the Collateral.

 

Section 3. Authorization to File Financing Statements. Each of the Pledgors
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto with respect to the Collateral and
that contain any information required by part 5 of Article 9 of the UCC or the
analogous part of Article 9 of the Uniform Commercial Code of such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment.

 

Section 4. Other Actions. Further to ensure the attachment, perfection and
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, each Pledgor agrees, in each case
at such Pledgor’s own expense, to take any other action reasonably requested by
the Secured Party to ensure the attachment, perfection and, priority of, and the
ability of the Secured Party to enforce, the Secured Party’s security interest
in any and all of the Collateral.

 

Section 5. Covenants Regarding Legal Status. Each of the Pledgors covenants with
the Secured Party as follows: (a) without providing at least fifteen (15)
Business Days prior written notice to the Secured Party, such Pledgor will not
change its name, any place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, and (b) without providing at least fifteen (15) Business Days prior written
notice to the Secured Party, such Pledgor will not change its type of
organization, jurisdiction of organization or other legal structure.

 



3

 

 

Section 6. Representations and Warranties Regarding Collateral, Etc. Each of the
Pledgors further represents and warrants to the Secured Party as follows:
(a) such Pledgor is the owner of the Collateral pledged by it, free from any
Lien, except for Permitted Liens, (b) none of the Collateral pledged by it
constitutes or is the proceeds of “farm products” as defined in § 9-102(a)(34)
of the UCC, (c) none of the account debtors or other persons obligated on any of
the Collateral pledged by it is a governmental authority covered by the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral, (d) such Pledgor does not hold any commercial tort
claim, and (e) to the best of such Pledgor’s knowledge, such Pledgor has at all
times operated its business in compliance in all material respects with all
Applicable Laws.

 

Section 7. Covenants Regarding Collateral Generally. Each of the Pledgors
further covenants with the Secured Party as follows: (a) other than Permitted
Liens, such Pledgor shall not pledge, mortgage or create, or suffer to exist any
Lien in the Collateral in favor of any Person, (b) such Pledgor shall keep the
Collateral in good order and repair and will not use the same in violation of
any Applicable Law or any policy of insurance thereon, (c) such Pledgor shall
permit the Secured Party, or its designee, to inspect the Collateral at any
reasonable time upon reasonable prior notice, wherever located, and (d) such
Pledgor shall not sell, transfer or otherwise dispose, or offer to sell,
transfer or otherwise dispose, of the Collateral or any interest therein except
for (i) sales and leases of Inventory in the ordinary course of business and
(ii) so long as no Event of Default has occurred and is continuing, sales or
other dispositions of obsolescent items of equipment in the ordinary course of
business consistent with past practices.

 

Section 8. Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default, the Secured Party, without any other notice to or demand
upon the Pledgors, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to the rights and remedies of a secured party under the UCC
and any additional rights and remedies as may be provided to a secured party in
any jurisdiction in which Collateral is located or enforcement is sought,
including, without limitation, the right to take possession of the Collateral,
and for that purpose the Secured Party may, so far as the Pledgors can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Secured Party may in its discretion
require the Pledgors to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of each Pledgor’s principal
office(s) or at such other locations as the Secured Party may reasonably
designate. Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Secured
Party shall give to the Pledgors at least five (5) Business Days prior written
notice of the time and place of any public sale of Collateral or of the time
after which any private sale or any other intended disposition is to be made.
Each of the Pledgors hereby acknowledges that five (5) Business Days prior
written notice of such sale or sales shall be reasonable notice. In addition,
each of the Pledgors waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Secured Party’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 



4

 

 

Section 9. No Waiver by Secured Party, Etc. The Secured Party shall not be
deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party. No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.

 

Section 10. Suretyship Waivers by Pledgors. Each of the Pledgors waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of each description. With
respect to both the Obligations and the Collateral, each of the Pledgors assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of or failure to perfect any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall not have any duty as to the collection or protection of the
Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond any duties
imposed by Applicable Law. Each of the Pledgors further waives any and all other
suretyship defenses.

 

Section 11. Marshalling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the rights and remedies of the Secured Party
hereunder and of the Secured Party in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, each of the Pledgors hereby agrees that it will not invoke any Applicable
Law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each of the Pledgors hereby irrevocably waives
the benefits of all such laws.

 

Section 12. Expenses; Proceeds of Dispositions; Sharing Collateral. The
Pledgors, jointly and severally, agree to pay to the Secured Party on demand any
and all reasonable expenses, including attorneys’ fees and disbursements,
incurred or paid by the Secured Party in protecting, preserving or enforcing the
Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral. After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as the Secured Party may determine,
proper allowance and provision being made for any Obligations not then due. Upon
the occurrence of any Event of Default, and if MLTM Lending, LLC, as
attorney-in-fact for the Secured Party pursuant to the Credit Agreement,
proceeds to exercise any rights with respect to the Collateral, the Secured
Party shall share the Collateral and the proceeds of such Collateral ratably,
without priority of one over the other. Upon the final payment and satisfaction
in full of all of the Obligations and after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of the UCC, any excess shall be returned
to the Pledgors. In the absence of final payment and satisfaction in full of all
of the Obligations, the Pledgors shall remain liable for any deficiency.

 



5

 

 

Section 13. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by either of the Pledgors herefrom shall
in any event be effective unless the same shall be in writing and signed by the
Pledgors and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 14. Notices. Unless otherwise provided herein, communications provided
for hereunder shall be in writing and shall be mailed, couriered, telecopied or
delivered, to any party at its address for notices set forth in the Credit
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications to the Pledgors or the Secured Party shall be deemed given when
delivered personally, mailed by certified mail (postage pre-paid and return
receipt requested), sent by overnight courier service or faxed (transmission
confirmed), or otherwise actually received.

 

Section 15. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

Section 16. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which, taken
together, shall constitute but one and the same instrument.

 

Section 17. Actions by Secured Party. Any actions, waivers or consents of
Secured Party under this Agreement shall require the consent of the Required
Lenders.

 

Section 18. Subordination. Secured Party agrees to subordinate its Lien in favor
of a holder of those Permitted Liens referenced in clauses (vi) and (vii) of the
definition of Permitted Liens.

 

Section 19. Miscellaneous. The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each of
the Pledgors and its successors and assigns (including, without limitation,
trustees and liquidators), and shall inure to the benefit of the Secured Party
and its successors and assigns (including, without limitation, trustees and
liquidators).

 



6

 

 

Section 20. Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF MARYLAND. THE PLEDGORS HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR MARYLAND STATE COURT SITTING
IN MONTGOMERY COUNTY, MARYLAND, FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PLEDGOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
PLEDGORS AND SECURED PARTY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. THIS PROVISION IS A MATERIAL INDUCEMENT TO SECURED PARTY TO ENTER INTO
THE CREDIT AGREEMENT. IT SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR
MODIFY SECURED PARTY’S ABILITY TO PURSUE THEIR REMEDIES INCLUDING, BUT NOT
LIMITED TO, ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED HEREIN OR
ANY OTHER DOCUMENT RELATED HERETO OR THERETO.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, each of the Secured Party and the Pledgors has caused this
Agreement to be duly executed and delivered under seal by its duly authorized
officer as of the day first above written.

 

PLEDGORS:

 

AXION INTERNATIONAL HOLDINGS, INC.

 

 

By: /s/ Steve Silverman

Name: Steve Silverman

Title: Chief Executive Officer

 

 

 

AXION INTERNATIONAL, INC.

 

 

By: /s/ Steve Silverman

Name: Steve Silverman

Title: Chief Executive Officer

 

 

 

AXION Recycled Plastics Incorporated

 

 

By: /s/ Steve Silverman

Name: Steve Silverman

Title: Chief Executive Officer

 

 



Signature page to Security Agreement



  

 

 

 

SECURED PARTY:

 

MLTM Lending, LLC

 

By: TM Investments, LP,

       its administrative member

 

By: CF Holdings, Inc.,

       its general partner

 

 

By: /s/ Melvin Lenkin

Name: Melvin Lenkin

Title: President

 

 

 

 

/s/ Samuel G. Rose
Samuel G. Rose

 

 



Signature page to Security Agreement



 



 

